ADVISORY ACTION
ANSWERS TO APPLICANT’S AMENDMENTS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1, 6 and 8 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rebeyrolle et al (AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No. 2010/0059529 A1) and Bower et al (U.S. Patent Application Publication No. 2011/0274796 A1).
With regard to Claim 1, Rebeyrolle et al disclose a tube having a skirt, welded from a blank – forming film (page 9, lines 21 – 23) comprising, in an example, a barrier layer comprising EVOH ‘20’ between a layer ‘1’ of LDPE that is a surface layer (page 8, lines 16 – 26; Figure 1); and an outer surface layer ‘10’ of LDPE (external; page 9, lines 1 - 4); the LDPE layers are sealable (giving excellent welding; page 4, lines 22 – 24); the barrier layer alternatively comprises a plurality of layers (page 6, lines 1 – 5); the surface layer ‘1’ is therefore an inner layer; the film is therefore structurally identical to a film in which a primary film, comprising all of the film layers except for layer ’10,’ is bonded to layer ’10,’ which is superimposed on the primary film; because the barrier layer comprises a plurality of layers, the primary film comprises means for stabilizing the film and protecting the layer ‘10’ against heating; the film is also a strip, as shown in Figure 1; Rebeyrolle et al do not explicitly disclose two stabilizing layers arranged symmetrically relative to a median plane of the primary film. However, because the barrier layer comprises a plurality of layers, it would have been obvious 
Thomasset teaches a tube (tubular body; paragraph 0001) that is a substrate for decoration for the purpose of obtaining a tube having texture (textural; paragraph 0041).
It therefore would have been obvious for one of ordinary skill in the art to provide for a tube having decoration on the outer surface layer in order to obtain a tube having texture as taught by Thomasset. Because the making of a tube is disclosed by Rebeyrolle et al, a flat strip is disclosed.
Bower et al teach a film that is metallized for the purpose of barrier and decoration (paragraph 0013) for the purpose of providing both oxygen and moisture barrier properties (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier layer that is metallized, therefore provided with a metallic coating, in order to obtain a barrier layer that is also a decorative layer that provides oxygen and moisture barrier properties as taught by Bower et al.
With regard to Claim 6, the film taught by Bower et al comprises PET (paragraph 0020).
With regard to Claim 8, the decorative layer would therefore be situated near the upper surface of the strip.
.

3. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rebeyrolle et al (AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No. 2010/0059529 A1) and Bower et al (U.S. Patent Application Publication No. 2011/0274796 A1) and further in view of Dewart et al (EP 844258 A1).
Rebeyrolle et al, Thomasset and Bower et al disclose a film as discussed above. Rebeyrolle et al, Thomasset and Bower et al fail to disclose a sealable inner layer and sealable outer layer comprising medium density polyethylene.
Dewart et al teach the addition of medium density polyethylene to low density polyethylene for the purpose of providing the good mechanical properties of medium density polyethylene to low density polyethylene (page 2, lines 1 – 29).
It therefore would have been obvious for one of ordinary skill in the art to provide for a sealable inner layer and sealable outer layer comprising medium density polyethylene in order to obtain the good mechanical properties of medium density polyethylene as taught by Dewart et al.


4. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rebeyrolle et al (AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No. 2010/0059529 A1) and Bower et al (U.S. Patent Application Publication No. 2011/0274796 A1) and further in view of Kosbab et al (U.S. Patent No. 3,740,306).

Kosbab et al teach a tube (column 1, lines 25 – 30) comprising a protective layer of a printed layer for the purpose of additionally protecting glossy appearance (column 5, lines 55 – 70).
It therefore would have been obvious for one of ordinary skill in the art to provide for a protective layer of a printed layer in order to additionally protect glossy appearance as taught by Kosbab et al. Because a protective layer of a printed layer would be obtained, it would additionally be obvious to provide a protective layer extending over an entire surface of the printed layer.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated June 1, 2021, that there is no hint or suggestion in Rebeyrolle et al of stabilizing layers arranged symmetrically relative to the median plane as claimed.
However, the phrase ‘relative to the median plane’ is not claimed. Instead, the layers are arranged ‘relative to a median plane.’ Furthermore, any three layers of a film, following each other consecutively, are, by definition, arranged symmetrically ‘relative to a median plane.’
Applicant also argues, on page 9, that a film obtained by blowing has specific physical properties due to molecular rearrangement.

	
	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782